 HUTCHENS TRUCKING CO.Hutchens Trucking Company, Inc. and Henry Hil-liard and Donald Fulcher. Cases 11-CA-10483and 11-CA-10483-411 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 5 August 1983 Administrative Law JudgeLeonard N. Cohen issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, andconclusions and to adopt the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HutchensTrucking Company, Inc., Winston-Salem, NorthCarolina, its officers, agents, successors, and as-signs, shall take the action set forth in the Order,except that the attached notice is substituted forthat of the administrative law judge.i The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.I The notice prescribed by the judge does not contain the full languageof his Order. We shall substitute a notice which conforms with theOrder.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in Team-sters Local No. 391 or any other labor organizationby refusing to hire job applicants or by delayingoffers of employment to job applicants because oftheir union activities.WE WILL NOT tell job applicants that they willnot be hired by us because of their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer an over-the-road truckdriver jobto Henry Hilliard and WE WILL make Henry Hil-liard and Donald Fulcher whole for any loss ofpay they may have suffered by reason of the dis-crimination practiced against them, with interest.HUTCHENS TRUCKING COMPANY, INC.DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge: Thismatter was tried before me in Winston-Salem, NorthCarolina, on November 8, 1982.1 On August 6, the Re-gional Director for Region 11 of the National Labor Re-lations Board issued a complaint and notice of hearingbased on unfair labor practice charges filed by Henry F.Hilliard, Jr., an Individual, and Donald J. Fulcher, an In-dividual, on June 28 and July 6, respectively. The com-plaint alleges, inter alia, that Hutchens Trucking Compa-ny, Inc., herein called the Respondent, in violation ofSection 8(a)(3) and (1) of the Act, failed and refused tohire job applicants Hilliard and Fulcher because of theirunion membership while employed by another employer.The Respondent filed a timely answer in which it deniesthe commission of any unfair labor practice.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witness, to argue orally, and to file briefs. Counselfor the General Counsel and counsel for the Respondentboth filed briefs which have been carefully considered.On the entire record of this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a motor freight carrier licensed bythe Interstate Commerce Commission, is a North Caroli-na corporation with a principal office and place of busi-ness in Winston-Salem, North Carolina, where it is en-gaged in the business of transporting freight by motorvehicle. During the past 12 months, the Respondent pur-chased and received goods and materials valued in excessof $50,000 at its Winston-Salem, North Carolina facilitydirectly from points outside the State of North Carolina.Accordingly, the Respondent admits, and I find and con-clude, that the Respondent is an employer within themeaning of Section 2(6) and (7) of the Act.Unless otherwise stated, all dates are in 1982.268 NLRB No. 74509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE UNFAIR LABOR PRACTICESA. The Facts21. BackgroundIn mid-1978, Hilliard and Fulcher were hired as over-the-road truckdrivers by North Carolina Allstates Serv-ice, Inc., herein called Allstates, a local trucking oper-ation with offices located in the General Electric Com-pany, herein called GE, Winston-Salem, North Carolinawarehouse. Allstates hauled freight exclusively for GEand employed at one time during the early portion of1981 as many as 84 truckdrivers. For some unidentifiedperiod of years, Allstates' truckdrivers had been repre-sented by Teamsters Local Union #391, herein called theUnion, with 100 percent of those employees payingunion dues through the checkoff provisions of the mostrecent in a series of collective-bargaining agreements.Under the terms of a supplemental agreement extendingfor I year the terms of the 1979-82 collective-bargainingagreement, over-the-road truckdrivers such as Hilliardand Fulcher would be paid 25 cents per mile when driv-ing alone and 28 cents per mile to be equally dividedwhen riding in a two-man sleeper tractor.Allstates had a history of making substantial temporarylayoffs during the slack season during Thanksgiving andChristmas of each year. Normally these layoffs were ofrelatively short duration with most, if not all, of thetruckdrivers recalled by February of the ensuing year.Thus, consistent with past practice, late in 1981 Allstatescut back its work force to approximately 24. Amongthose laid off were Charging Parties Hilliard andFulcher. Unfortunately, unlike prior years, only a hand-ful of the approximately 60 laid-off truckdrivers were re-called by Allstates during 1982.For some unidentified time, GE also had contractedwith the Respondent for the hauling of freight. Althoughthe record is unclear, it appears that, prior to November1981, this work was not substantial and had little, if any,impact on Allstates' business relationship with GE. Be-ginning in that month, however, and continuing thereaf-ter, the situation changed dramatically. As an apparentcost-saving measure, GE began utilizing the Respondentand its truckdrivers for deliveries and hauling formerlymade by Allstates. This trend continued well into 1982.Due to this increase in work, the Respondent establishedits own office at the GE warehouse and, on March 15,hired William Linde, Allstates' regional manager and theimmediate supervisor of the truckdrivers, and placed himinto the newly created position of controller. Prior toLinde's coming on board, all hiring by the Respondentfor work out of the GE facility was handled either di-rectly by James Hutchens, the Respondent's president, orby his secretary, Mona Martin. Shortly after assuminghis new position, Linde took over the hiring function ex-clusively.2. Henry HilliardOn Thursday, April 1, Hilliard drove the 55 milesfrom his home to Winston-Salem in order to submit a job2 Except as specifically noted, the material facts are not in dispute.application with Trans Personnel, a driver leasing com-pany. Prior to keeping that appointment, Hilliardstopped by the GE warehouse to see if GE's businesshad picked up. During a brief discussion with a repre-sentative of GE, Hilliard mentioned that he was planningto see Hutchens about a job. Hilliard was told at thattime that Hutchens not only now had its own office atthe GE warehouse, but also that his former supervisor,William Linde, was managing it. Hillard went across thehall and spoke to Linde.A substantial dispute arises in the respective versionsoffered concerning this relatively brief one-on-one con-versation. I will first relate Hillard's account. After ex-changing pleasantries, Hilliard said that he had heardthat Hutchens was doing some hauling for GE and wasputting on drivers. He then asked Linde if he had anychance of getting on. Linde replied, "Henry, it won't doany good to put in an application. They are not going tohire anybody that's in the Union and had worked forGE." Hilliard responded that he did not reckon it woulddo any good then to put in an application. Linde thencommented that GE could not be blamed for using Hut-chens rather than Allstates since they saved 50 cents amile which could add up to a savings of as much as S3million a year. Linde then added.that Hutchens' driverswere only making 18 cents a mile to be split betweentwo drivers. Hilliard simply observed that that figure"wasn't much." Shortly before the conversation ended,Hilliard told Linde that he was going to put Hutchensdown as an unsuccessful employment contact with thestate unemployment commission. Linde replied that, ifthe State checked, he would verify that Hilliard hadbeen in looking for a job.Hilliard then left the GE warehouse and proceeded toTrans Personnel where he made application for work.That evening Hilliard told his wife about the conversa-tion he had had with Linde.Linde's version differs in several material respectsfrom that offered by Hilliard. Linde testified that thesubstance of the conversation opened with Hilliardasking him what Hutchens' drivers were being paid.When Linde answered that the pay had just gone upfrom 18 cents a mile split to 20 cents a mile split, Hilliardstated that he would not drive for 20 cents a mile split.Hilliard added that the reason he had stopped by was tofulfill the state requirements necessary to draw unem-ployment. Hilliard added that he had really come toWinston-Salem to apply for a job with Trans Personnel.Linde responded that he did not see any need for Hil-liard to fill out an application, that, if the State made aninquiry, he would verify that Hilliard had talked to himbut that Hutchens did not meet the pay standards of Hil-liard's previous job. Linde further testified that he didnot discuss during this conversation the 50 cents per milesavings that GE was realizing by using Hutchens ratherthan Allstates. Linde explained at the hearing that he hadmade similar comments to Allstates' drivers in November1981 when Allstates was unsuccessfully seeking to obtainwage concessions from its employees.In October 1982, Hilliard secured an over-the-roadtruckdriver position with a trucking concern located in510 HUTCHENS TRUCKING CO.Clover, South Carolina. This job paid even less than didthe Respondent's.3. Donald FulcherOn June 14, Donald Fulcher called Linde at his officeand inquired as to whether Hutchens was accepting ap-plications. Linde indicated that they were but that hewas tied up that day and that Fulcher should come inthe following afternoon. On June 15 Fulcher went toLinde's office as instructed and was given an applicationand a standardized Department of Transportation test tofill out. After completing this material, Fulcher took itback to Linde who proceeded to grade the Departmentof Transportation test which Fulcher passed. Linde thenstated that Hutchens was having difficulty leasing suffi-cient equipment and that he would know more about ittoward the end of that week. Linde then suggested thatFulcher call him at that time. During this brief conversa-tion, Fulcher indicated that he was ready to go to workthen and was becoming "desparate."On June 17 Fulcher called Linde and asked him if heknew anything more. Linde stated that he did not haveany more information. When Fulcher asked Linde if heshould call him at some later point, Linde replied,"Don't call me, I'll call you."By letter dated July 29, the Regional Office notifiedthe Respondent that it intended, absent settlement, toissue a complaint alleging, inter alia, that the Respond-ent's failure to hire Fulcher was unlawful. On August 6,Linde called Fulcher with an offer of a job to start onAugust 9. Fulcher accepted the offer and made one de-livery. Upon his return from that trip, he was informedby his wife that another carrier had called with a joboffer. Fulcher accepted this job offer and voluntarily quithis brief employment with the Respondent.Between June 18 and June 23, the Respondent inter-viewed and hired five truckdrivers, Russell Hutchens,Johnny Rothrack, James Matthews, Young Coleman,and Robert May. No others were hired between June 15,the date Fulcher submitted his application, and August 6,the date when Fulcher was offered employment with theRespondent.In defense to the Fulcher allegation, Linde testified asto his reasons for hiring each of these five in preferenceto Fulcher. With regard to the hiring of Russell Hut-chens,3Linde testified that Hutchens was brought in andwas recommended by Jerry Beeding, another of his driv-ers. According to Linde, Beeding was having problemswith his partner at that time and requested that Lindeput on Russell Hutchens so that they could ride together.Linde further explained that, generally if an employeewanted to ride with someone else who is qualified, Lindewill hire the second driver. Linde further explained that,in trying to team people up, they frequently ran into per-sonality conflicts and that it was generally a better busi-ness practice to hire a team when the opportunity arose.Hutchens' application indicated that he had been a trac-tor-trailer driver for some 18 years.I That Russell Hutchens has the same last name as the owner of theRespondent is a mere coincidence.In explaining the hiring of Matthews and Coleman,Linde testified that at that time he had a team composedof James Smith and William Parlow, who were having apersonality problem that required their being brokenapart as a team. Since both Smith and Parlow wereblack, the Respondent wished to continue with its policyof teaming drivers by race unless otherwise requested.Therefore, he was looking for two black drivers to teamwith Smith and Parlow. Coleman and Matthews werethe only blacks who then had current applications onfile. Both Matthews and Coleman had extensive experi-ence in driving tractor-trailers prior to their hire by theRespondent.With regard to Rothrack, Linde testified that he wasreferred by James Hutchens, the Respondent's president,and James Hill, another driver who wished to be teamedwith Rothrack. Like the other three mentioned above,Rothrack had extensive experience as a tractor-trailerdriver.The same cannot be said with regard to Robert May,the fifth driver hired after Fulcher had filed his applica-tion. In explaining his reasons for hiring May, Linde tes-tified:Mr. May was very enthusiastic. He assured me thathe would do a good job, called me several timesafter he had put in the application wanting to knowif I knew anything or had heard anything yet. Thenhe told me he was sure he could do a good job.A review of May's written application discloses severalinteresting factors. First, unlike both Fulcher and theother four successful applicants, May did not have sub-stantial experience as a tractor-trailer driver. Additional-ly, unlike Fulcher and the others, his driving record wasless than ideal. In this regard he had received threespeeding tickets during the period of November 1981through February 1982 and in January 1982 had been in-volved in a two-vehicle accident.In further explaining why the other five applicantswere better suited than was Fulcher, Linde testified thatFulcher had had a problem while at Allstates in keepinga driver to ride with him due to his personal hygiene.Linde conceded that at no time during the investigationdid he ever mentioned to any investigator from theBoard this alleged problem. In explaining why this sub-ject had never been mentioned prior to the date of hear-ing, Linde answered simply that he did not believe it wassomething that needed to be brought out because of its"embarrassing" nature.Linde further testified that he knew Fulcher personallyand was familiar with his driving record while employedat Allstates. Despite the fact that Fulcher had a gooddriving record, was a safe driver, and lived within 3miles of the GE warehouse, a factor considered impor-tant by the Respondent, Fulcher was, nonetheless, notconsidered by Linde to be one of Allstates' better driv-ers. Other than mentioning the alleged hygiene problem,Linde did not expand on this conclusion or observation.Linde further testified that since Fulcher had on June 15indicated that he was "desparate" for a job, it was appar-ent to him that the Respondent was Fulcher's employer511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof last resort and that management "did not appreciate"that. Finally, Linde testified that neither Fulcher's filingof an unfair labor practice charge nor his being informedby the Regional Office that a complaint was going toissue on the Fulcher situation influenced him whatsoeverin his ultimate decision to offer Fulcher employment onAugust 6.4. Statistical breakdown of the Respondent's workforceFrom November 1, 1981, through November 8, 1982,the Respondent hired 73 truckdrivers. Of those, 21 hadworked with trucking companies who had bargaining re-lationships with the Teamsters Union. Of the 73, 47 werehired by Linde after March 15. Of those, 16 had priorunion affiliation. Fulcher was the first of four drivers tobe employed by the Respondent who had previouslyworked at Allstates.5. MiscellaneousIn November 1981 Leroy Stack, a truckdriver em-ployed with Allstates, was laid off. When he received hislast paycheck, he believed it to be short so he went tothe GE warehouse to see Linde to get the matterstraightened out. While there, he had an opportunity tospeak with James Hutchens, the Respondent's president.4Stack approached Hutchens on the loading dock andasked if the Respondent needed any drivers. He thenadded that he needed a job. Hutchens answered that, ifStack were given a job there, he would "have all theboys organized within 30 days." Stack answered simplythat he would take a lot less than he was currently earn-ing, which was nothing. That ended this brief exchange.Stack explained that he had been a member of theTeamsters for 38 years and had worked with James Hut-chens back in the 1950's when they had both been em-ployed with Roadways. At that time Stack was a shopsteward, a position he ultimately held for over 23 years.Hutchens, in exceedingly unconvincing testimony,denied ever having any such conversation with Stack. Icredit Stack's account.B. Conclusions1. HilliardThe respective versions offered by Hilliard and Linderegarding what occurred during their April I conversa-tion are not reconcilable. The Respondent argues thatLinde's version that Hilliard clearly and unequivocallystated that he would not work for the wages the Re-spondent paid be credited in full and that this complaintallegation should, therefore, be quickly put to rest. Insupport of its argument that Hilliard's account is less ob-jectively believable than Linde's the Respondent notesthat Hilliard's and Linde's friendly relationship continuedafter April 1, that the Respondent had by the time of thisconversation already hired many drivers with priorunion affiliation, and that Hillard waited some 3 months' The General Counsel recognized that this conversation was well out-side the 10(b) statute of limitations and was only offered to reflect unionanimus on the part of Hutchens.or until after he attended a union meeting before filinghis unfair labor practice charges. After careful consider-ation, I do not view these factors, either separately ortaken together, as supportive of the Respondent's posi-tion.First, there is simply nothing in Linde's April I state-ment to Hillard regarding the Respondent's hiring prac-tices which would end their cordial past relationship. Inthis regard I view their further "chatty" commentsduring this same conversation as inherently plausible.Secondly, the Respondent's argument that Lindewould not have made the alleged unlawful remark sinceit was contrary to the Respondent's hiring practice issimply not valid. Hilliard was not told that the Respond-ent would not hire over-the-road truckdrivers who hadpreviously been affiliated with the Union. What he wastold was that the Respondent would not hire anyonewho had been in the Union and had worked for GE. Asof that conversation, the Respondent, true to Linde'sword, had not done so.Finally, Section 10(b) of the National Labor RelationsAct gives an aggrieved person 6 months of the unlawfulact within which to file unfair labor practice charges.That Hiliard chose to wait for almost 3 months beforeavailing himself of this opportunity is simply of nomoment. Perhaps, as the Respondent suggests, Hilliard'sattendance at the mid-June union meeting in which GE'scontinued use of the Respondent to the detriment of All-states was discussed did influence Hilliard in finally de-ciding to file charges against the Respondent. It is, how-ever, a quantum leap to further suggest that because ofwhat he heard at this meeting Hilliard decided to filefalse charges against the Respondent. I am not preparedto make such a leap. Further, Mrs. Hilliard's credible tes-timony that her husband told her on the evening of AprilI what he and Linde had discussed earlier on the daydissipates any argument that Hilliard's account of theconversation as given to the Board at the time he filedthe charges was a result of recent fabrication.Certain other factors convince me that Hilliard's ver-sion of the conversation is more reliable than Linde's.First, Linde's comment is totally consistent with the sen-timents uttered several months earlier by the Respond-ent's president, James Hutchens. Secondly, Hilliard sub-sequently accepted employment with another truckingcompany which paid only slightly more than the Re-spondent. Finally, Linde appeared less than candidduring that portion of his testimony concerning Fulcher.Specifically, I refer to Linde's belated claim that Fulcherhad difficulty in keeping partners because of personal hy-giene and Linde's flat denial that the Board's stated in-tention to issue a complaint on Fulcher's charge playedno role whatsoever in Linde's subsequent decision to hireFulcher. Accordingly, based on the foregoing and inview of the demeanor of the witnesses, I credit Hilliard'saccount of the April 1 conversation with Linde.Having resolved this credibility question in favor ofHilliard, the ultimate conclusion regarding his complaintallegation requires little discussion. The landmark case ofPhelps Dodge Corp. v. NLRB, 313 U.S. 177 (1941), clearlyestablished that Section 8(a)(3) extends to applicants for512 HUTCHENS TRUCKING CO.employment. Here, Hilliard, a fully qualified over-the-road driver visited the premises of his former employerand while there was told that the Respondent now hadan office located in the same facility. Hilliard proceededto go to that office and speak to his former supervisorwith Allstates who was then the Respondent's new con-troller. When Hilliard asked Linde about securing em-ployment with the Respondent, Linde told him not toeven bother filing an application since the Respondentwould not hire anyone who had been in the Union andhad worked for GE. I find that in making this statement,the Respondent interfered with Hilliard's Section 7 rightsin violation of Section 8(a)(1) of the Act.5I further findthat in refusing to hire Hilliard for one of the severalover-the-road truckdriver positions for which it then cur-rently had job openings, the Respondent violated Section8(a)(3) of the Act.62. FulcherA review of the evidence persuades me that the coun-sel for the General Counsel has met her burden underWright Line, 251 NLRB 1083 (1980), of making out aprima facie showing sufficient to support the inferencethat Fulcher's union membership while employed by All-states was a "motivating factor" in the Respondent's ini-tial decision not to hire him.Thus, in addition to Hutchens' and Linde's previouslynoted antiunion remarks, the General Counsel introducedevidence that Fulcher, a 22-year veteran over-the-roadtruckdriver, had an intimate working knowledge of thelocations of the GE customer's warehouses, the routesthat should be taken in making deliveries, and the hoursof operation of such facilities. Additionally, during the 3years of his employment with Allstates, Fulcher had anexemplary driving record during which he had had noaccidents and received no tickets. Shortly after Fulchersubmitted his employment application on June 15, fiveother applicants submitted their applications and werehired almost immediately. None of the five had everworked with Allstates in making deliveries for GE.The Respondent argues that the existence of legitimatebusiness considerations establishes that it would havetaken the same action with regard to Fulcher's mid-Juneapplication even in the absence of Fulcher's protectedconcerted activity. I disagree. While "pairing" require-ments and preferences may explain the hiring of Hut-chens, Matthews, Coleman, and Rothrack, it does noteven begin to explain the hiring of Robert May. Eventhe most cursory examination and the respective workrecords of May and Fulcher establish Fulcher's superior-ity. He was a mature, experienced, over-the-road driverwith an enviable driving record. May was not. Further,Fulcher, who lived near the facility, was entirely familiarwith all aspects of the GE operation. Again, May wasnot. While Linde chose to view May's persistence inseeking a job as a positive display of enthusiasm, heviewed similar conduct by Fulcher as a negative displayof desperation. Thus, Linde selected an unknown appli-cant who merely assured him that he could do a good5 Univer'al Fuel. 204 NLRB 26 (1973).6 Young Hinkle Corp., 244 NLRB 264, 267 (197'9)job rather than hire an applicant he knew would do agood job.Linde's further observations regarding the undesirabil-ity generally of Allstates drivers and specifically ofFulcher simply does not stand scrutiny. Thus, whileLinde feared Allstates drivers would leave the Respond-ent's employ to return to Allstates at the first opportuni-ty, he apparently had no such similar concerns withregard to laid-off drivers from other employers. Noshowing was made that Allstates drivers had a higherlikelihood of recall with their Employer than did thelaid-off drivers of other companies whom the Respond-ent did not similarly disqualify.Although Linde testified that he did not considerFulcher as one of Allstates better drivers the only sup-port for such a conclusion was Linde's own observationthat Fulcher had difficulty in keeping a partner due topersonal hygiene problems. No evidence regarding anysuch past difficulties Fulcher may have encountered wasoffered. Even apart from the severe doubts raised byLinde's failure to even tell the Board agent investigatingthe unfair labor practice charge of Fulcher's allegedproblems, Linde's own subsequent action in hiringFulcher in early August belies that he attached any seri-ous importance to such a condition, if it in fact existed atall. In these circumstances and in view of the record as awhole, I find that the General Counsel has establishedthat the Respondent refused to hire Fulcher for one ofthe several over-the-road truckdriver positions for whichit then currently had job openings in violation of Section8(a)(3) of the Act.CONCL USIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. By discriminatorily failing and refusing to hireHenry Hilliard and Donald Fulcher the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed vio-lations of Section 8(a)(1) and (3) of the Act, I shall rec-ommend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent discriminatorily re-fused to hire Henry Hilliard, I shall recommend that theRespondent be ordered to offer him employment. PhelpsDodge Corp. v. NLRB, supra at 192-193. Further, I shallrecommend that the Respondent be ordered to makeHenry Hilliard and Donald Fulcher whole for any loss513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof earnings that they may have suffered by paying themsums of money equal to which they would have earnedas wages from the date of the discrimination until thedate of the Respondent's offer of employment. Backpayto be paid shall be computed in accordance with the for-mula in F. W Woolworth Co., 90 NLRB 289 (1950), withinterest computed in the manner and amount prescribedin Florida Steel Corp., 231 NLRB 651 (1977).7Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act I hereby issue the following recommendedORDER8The Respondent, Hutchens Trucking Company, Inc.,Winston-Salem, North Carolina, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a) Discouraging membership in Teamsters Local No.391 or any other labor organization by refusing to hirejob applicants or by delaying offers of employment tojob applicants.(b) Telling job applicants that they will not be hiredby the Respondent because of their union activities.(c) In any other like or related manner interferingwith, restraining, or coercing its employees in the exer-cise of the rights guaranteed them by Section 7 of theAct.See generally Isis Plumbing Co., 138 NLRB 716, 717-721 (1962).If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions and recommended Ordershall, as provided in Sec. 102.48 of the Rules, be adopted by the Boardand all objections to them shall be deemed waived for all purposes,2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Offer immediate employment as over-the-roadtruckdriver to Henry Hilliard.(b) Make whole Henry Hilliard and Donald Fulcherfor any loss of pay suffered by them by reason of the dis-crimination practiced against them in the manner de-scribed above in the section entitled "The Remedy."(c) Preserve and, upon request make available to theBoard or its agents for examination and copying all pay-roll and other records necessary to analyze the amountsof pay due under the terms of this Order.(d) Post at its Winston-Salem, North Carolina facilitycopies of the attached notice marked "Appendix."gCopies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."514